ACCEPTED
                                                                                        01-15-00096-cr
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  5/19/2015 8:58:09 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                      No. 01-15-00096-CR
                               In the
                         Court of Appeals              FILED IN
                                                1st COURT OF APPEALS
                              For the               HOUSTON, TEXAS
                      First District of Texas   5/19/2015 8:58:09 AM
                            At Houston          CHRISTOPHER A. PRINE
                                             Clerk

                           No. 1452387
                    In the 337th District Court
                     Of Harris County, Texas
                    
                     JAMES WILLIS BEN
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with the possession of more than four grams

         of cocaine committed on February 5, 2014 (CR – 9). He pled “not

         guilty” to the charge, and the case was tried to a jury (CR – 250). The

         jury found the appellant guilty and sentenced him to 35 years in prison on

         January 22, 2015 (CR – 250). The appellant filed notice of appeal that
   same day, and the trial court certified that he had the right to appeal (CR

   – 249, 253).

2. The State’s brief is due on May 20, 2015. The State hereby requests a

   30-day extension for the filing of the State’s brief.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

      a. The record in this case is nearly 30 megabytes in length split over
          eight volumes and will take some time to process.

      b. The undersigned attorney researched and answered by email more
          than 50 legal questions of trial prosecutors since the appellant filed
          his brief. The undersigned attorney researched and answered even
          more such questions by phone during that time period.

      c. The undersigned attorney has been involved in completing the
          following written appellate project since the appellant filed his
          brief:

           (1)      In the Interest of B.D.S. v. The State of Texas
                    No. 01-14-00762-CV
                    Brief filed April 28, 2015

           (2)      Jose Vasquez v. The State of Texas
                    No. PD-0078-15
                    Brief on PDR filed May 12, 2015

           (3)      Antonio Perez v. The State of Texas
                    No. 01-12-01001-CR
                    PDR filed May 12, 2015
                (4)     Johnathan Castaneda v. The State of Texas
                        No. 01-14-00389-CR
                        No. 01-14-00390-CR
                        Brief filed May 18, 2015

WHEREFORE, the State prays that this Court will grant the requested extension.

                                                 Respectfully submitted,

                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Kugler_eric@dao.hctx.net
                                                 TBC No. 796910

                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

      Thomas A. Martin
      Attorney at Law
      1018 Preston, Suite 500
      Houston, TX 77002-1824
      tmartin@justice.com

                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 TBC No. 796910
Date: May 19, 2015